Citation Nr: 1453424	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder and anxiety disorder with alcohol dependence.

4.  Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome.

5.  Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to August 1995 and from April 2001 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A video conference hearing on this matter was held before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing is associated with the claims file.

(The rating issues are addressed in the remand that follows the decision below on the service connection question.)


FINDINGS OF FACT

1.  An August 1995 RO rating decision denied a claim of service connection for a low back disorder; no appeal was thereafter made by the Veteran.

2.  Evidence added to the record since the August 1995 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's degenerative joint disease of the lumbar spine is likely related to his military service.


CONCLUSIONS OF LAW

1.  The RO's August 1995 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the August 1995 RO rating decision to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  With resolution of reasonable doubt in the Veteran's favor, degenerative joint disease of the lumbar spine is likely the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran seeks service connection for a low back disorder.  The claim was previously denied in an August 1995 rating decision; a separate letter dated in September 1995 notified him of the decision and enclosed a copy of the rating decision.  The Veteran did not appeal the RO decision.  Hence, the August 1995 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The basis for the RO's August 1995 denial of a low back disorder was that, although the Veteran was treated for low back pain during service, including in September 1994 after physical training exercises, in January 1995 for mechanical low back pain, and in February 1995 after falling off a motorcycle, no permanent residual or chronic low back disability was shown by service treatment records or post-service records.  Evidence of record at the time of the August 1995 RO rating decision included the Veteran's service treatment records from his first period of service.

The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.  Here, new evidence added to the claims file since the August 1995 denial includes treatment records from his second period of service, which reflect complaints in November and December 2005 of back pain associated with carrying an 80-pound rucksack and running.  The diagnosis was sacroiliitis and treatment included physical therapy from December 2005 to February 2006.  Treatment records from M. Tanner, M.D., also reflect complaints of back pain toward the end of the Veteran's service and shortly after separation, in February and September 2009, respectively.  Finally, after establishing care at a VA outpatient clinic in Tulsa, he complained of low back pain during an August 2011 primary care visit.  A lumbar spine x-ray was ordered, which revealed mild degenerative changes manifested by mild loss of intervertebral disc space at L5-S1.  

These medical records tend to support the Veteran's assertions and testimony that he has experienced ongoing, intermittent pain since service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran contends that he has a low back disability that began during military service and was caused by wear and tear from carrying an 80-pound rucksack, running, and doing unsupported sit-ups.

As noted above, his service treatment records from his first period of service document complaints of back pain in September 1994 after physical training exercises, in January 1995 for mechanical low back pain, and in February 1995 after falling off a motorcycle.  In a May 1995 separation medical history report, he endorsed recurrent back pain.  A physician's summary elaborated that the Veteran had episodic back pain/strain and was seen on sick call a few times.  On separation examination in May 1995, the spine was reported as normal on clinical evaluation.

His service treatment records from his second period of service reflect complaints in November and December 2005 of back pain associated with carrying an 80-pound rucksack and running.  The diagnosis was sacroiliitis and treatment included physical therapy from December 2005 to February 2006.  Treatment records from M. Tanner, M.D., also reflect complaints of back pain toward the end of the Veteran's service and shortly after separation, in February and September 2009, respectively.  After establishing care at a VA outpatient clinic in Tulsa, he complained of low back pain during an August 2011 primary care visit.  A lumbar spine x-ray was ordered, which revealed mild degenerative changes manifested by mild loss of intervertebral disc space at L5-S1.    

During the course of the appeal, the Veteran was afforded a VA spine examination.  In December 2011, a VA examiner reviewed the claims file, examined the Veteran, and diagnosed mild degenerative joint disease of the lumbar spine with minimal to mild loss of function.  The examining physician opined that the Veteran's low back disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of the conclusion, the examiner explained that the current low back disability was less likely related to or associated with the complaints of back pain during the Veteran's first period of service because there was no chronicity of lower back pain while in service or after discharge from service; he was seen by a private physician with low back pain in 2005 and at a VA clinic in 2011.  The examiner also reasoned that there "was no history of any specific trauma or injury to his back while in service."  Instead, according to the VA examiner, the "current lower back condition with mild degenerative changes is more likely related to [the] normal wear and tear process of age and his body habitus and occupation and any other event or injuries that occurred after discharge from service."

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative joint disease of the lumbar spine is warranted.  The Board acknowledges the unfavorable opinion by the December 2011 VA examiner regarding the etiology of the Veteran's low back disability, but finds that medical evidence of record and the Veteran's lay statements are more persuasive than the examiner's conclusion.  In this regard, the Board finds that the record adequately documents complaints of low back pain during military service, including significant weight bearing involving an 80-pound rucksack with associated back pain during the second period of service, and a continuity of low back complaints and symptoms after this second period of service.  38 C.F.R. § 3.303(b).  

In addition, contrary to the examiner's conclusion that there was no specific trauma or injury to the Veteran's back during service, the record confirms that the Veteran complained of pain associated with carrying the 80-pound rucksack in 2005 and had intermittent, but ongoing, complaints of back pain since that time.  Similarly, the Board finds that carrying such weight on one's back as the Veteran did goes beyond normal experience and could reasonably be characterized as activity involving the spine that goes beyond normal wear and tear.  Finally, in addition to normal wear and tear associated with aging, the examiner believed that the current disability was more likely due the Veteran's occupation, and any other event or injuries after service.  The Board observes that December 2011 VA examination report does not document the Veteran's occupation or that he experienced any injuries after service.  However, a June 2010 fee-basis examination report reflects that the Veteran worked in real estate after separation from service and the post-service treatment records reflect ongoing complaints and treatment for low back pain without injury.  

The Board concludes that the evidence is at least in equipoise regarding whether the current low back disability is related to his second period of military service, including injury from carrying an 80-pound rucksack.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder; the appeal with regard to the application to reopen is granted.

Service connection for degenerative joint disease of the lumbar spine is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for higher ratings for his psychiatric disability and his right and left knee disabilities.

Regarding the initial 30 percent rating assigned for major depressive disorder and anxiety disorder with alcohol dependence, the Veteran testified that his disability had worsened since his June 2010 fee-basis examination.

The Veteran should be scheduled for a VA mental disorders examination to assess the current severity of his psychiatric disability.

Similarly, during the hearing he testified that his knees seemed to be getting worse and described some apparent miscommunication during his December 2011 examination regarding his use of knee braces prescribed by a VA physician.  The Veteran should be scheduled for a VA orthopedic examination to assess the current severity of his right and left knee disabilities.

Finally, while on remand, ongoing treatment records should be obtained from the VA Outpatient Clinic in Tulsa and any records from the Muskogee VA Medical Center prepared since October 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the VA Outpatient Clinic in Tulsa and any records from the Muskogee VA Medical Center prepared since October 2011.

2.  Thereafter, the Veteran should be afforded a VA mental disorders examination to determine the severity of his major depressive disorder and anxiety disorder with alcohol dependence.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Findings necessary to apply the rating criteria should be provided, including a global assessment of functioning (GAF) score.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).  Consequently, the examination should comply with DSM-IV.)  

The examiner should provide an opinion as to the extent the Veteran's psychiatric disability affects his ability to secure and follow a substantially gainful occupation.  A medical analysis and rationale are to be included with all opinions expressed.

3.  Upon completion of the development requested in paragraph 1 above, the AOJ should arrange for the Veteran to be scheduled for an examination to determine the current severity of his service-connected right and left knee disabilities.  The claims folder must be made available to the examiner prior to the examination for review.  All indicated studies should be performed. 

The examiner should also determine the extent of the Veteran's service-connected right and left knee disabilities and identify the severity of any recurrent subluxation and/or lateral instability of the knees (slight, moderate, or severe); and the active and passive ranges of motion of the knees, stated in degrees.  The examiner also should comment on the functional limitations caused by the Veteran's service-connected right knee disability and left knee disability to include whether such disability causes weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy.  The examiner must note at what degree in the range of motion that pain is elicited as well as the severity of such pain.  With respect to subjective complaints of pain, the examiner should comment on whether they are supported by objective findings, whether any pain is visibly manifested upon palpation and movement of the knee, and whether there are any other objective manifestations that would demonstrate disuse or functional impairment of the knee due to pain attributable to the service-connected disabilities.  All functional losses experienced by the Veteran should be equated to additional loss of motion (reported in degrees beyond what is shown clinically).  This should be done for both flexion and extension.

4.  The AOJ must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the request.  If either report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the rating issues on appeal.  If a benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


